 

FILED

UNITED STATES DISTRICT COURT February 24, 2020

EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
Plaintiff,
Vv.
AARON C. BELL,

Defendant.

 

 

TO: UNITED STATES MARSHAL:

CLERK, US DSITRICT COURT
EASTERN DISTRICT OF
CALIFORNIA

 

 

 

Case No. 2:20-mj-00041 AC

ORDER FOR RELEASE OF
PERSON IN CUSTODY

This is to authorize and direct you to release AARON C. BELL
Case No. 2:20-mj-00041 AC Charges 18 U.S.C. §17 from custody for the following

reasons:

x__ Release on Personal Recognizance

Bail Posted in the Sum of $

 

_ Unsecured Appearance Bond $

Appearance Bond with 10% Deposit

Appearance Bond with Surety

Corporate Surety Bail Bond

x___ Other: Pretrial status conditions as stated on the record in open

court.

Issued at Sacramento, California on February 24, 2020 at

By:

1-40
4 P.M.

Magistrate Judge Allison Claire
